DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
1.	Claim 14 is objected to because of the following informalities:  
Claim 14, line 2, “a surfacing” changes to “a substrate”. Line 4, a conjunction “and” is missing.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-9, 12-13 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hart et al (USPN 2019/0240845).
	Regarding claim 1, Hart discloses an electro-micro-structured device (see figures 1C, 3A) comprising: 
a substrate (310) having a hierarchical microstructure (350) disposed thereon, the substrate having a thickness (a thickness of the substrate 310); and
at least one electrode (330), the at least one electrode at least partially embedded within the thickness of the substrate (see figure 3A) and connected to a charge source (304), wherein the at least one electrode is configured to provide a local charge when powered by the charge source, and wherein charging the electrode generates an electroadhesive state (e.g. see par. 0071).
Regarding claim 2, Hart discloses wherein the local charge of the at least one electrode produces an electric field on a micrometer scale (such as positive and negative charges, see figure 3A).
Regarding claim 3, Hart discloses 1, wherein the at least one electrode (330) comprises a first electrode (330b) and second electrode (330a), the first and second electrodes each embedded within the thickness of the substrate, the first electrode configured to generate a positive charge, and the second electrode configured to generate a negative charge, and wherein the first and second electrodes are adjacent to each other (see figure 3A).
Regarding claim 4, Hart discloses wherein the substrate is a dielectric (see par. 0048).
Regarding claim 5, Hart discloses wherein the space between the adjacent first and second electrodes includes an electric insulator (such as a dielectric layer, see par. 0014, 0070, and figure 1C).
Regarding claim 6, Hart discloses wherein the at least one electrode (330) further comprises a plurality of electrodes (such as portion electrodes 330) at least partially embedded within the thickness of the substrate which are arranged in a spatially periodic pattern (such as patterns 330a-d, see figure 3A).
Regarding claims 7, 15,  Hart discloses wherein the hierarchical microstructure comprises a complex pillar (350), the complex pillar comprising at least a first microfeature and a second microfeature (350a, 350b), the second microfeature being disposed about the first microfeature.
Regarding claims 8, 16, Hart discloses wherein the first microfeature has a height of 100 microns or less and a diameter of 20 microns or less (the micro-structures 350 are same as the micro-structures 150, see figures 1a-b, and  par. 0058-0059).
Regarding claim 9, Hart discloses wherein the second microfeature has a height of 5 microns or less and a diameter of 2 microns or less (e.g. see par. 0058-0059).
Regarding claims 12-13, Hart discloses wherein at least a portion of the electrode (330) is disposed within the first microfeature (350a), and wherein at least a portion of the electrode is disposed within the second microfeature (350b) (see figure 3A).
3.	Claims 1, 10-11, 14-18 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hart et al (USPN 2020/0346476).
Regarding claim 1, Hart discloses an electro-micro-structured device (see figures 1, 5) comprising: 
a substrate (110) having a hierarchical microstructure (130) disposed thereon, the substrate having a thickness (a thickness of the substrate 110); and
at least one electrode (120), the at least one electrode at least partially embedded within the thickness of the substrate (see figure 1) and connected to a charge source (150), wherein the at least one electrode is configured to provide a local charge when powered by the charge source, and wherein charging the electrode generates an electroadhesive state (e.g. see par. 0021).
Regarding claim 10, hart discloses wherein the substrate further comprises at least a portion that is hydrophobic (such as a portion of the substrate shown in figure 5b), and wherein the electrode is arranged with the hierarchical microstructure to alter the substrate portion that is hydrophobic to a portion (such as a portion of the substrate in figure 5c) that is hydrophilic (to wet the surface) when the electrode is charged (e.g. see par. 0021, 0060).
Regarding claim 11, Hart discloses wherein the substrate further comprises at least a portion that is hydrophilic (e.g. the surface of the substrate is hydrophilic), and wherein the electrode is arranged with the hierarchical microstructures to alter the substrate portion that is hydrophilic to a portion that is hydrophobic when the electrode is charged (e.g. see par. 0057).
Regarding claim 14, Hart discloses an electro-microstructured device (figures 1, 3) comprising:
a surfacing (110) having a thickness, and including a hierarchical microstructure (130) disposed thereon, wherein the hierarchical microstructure includes a layer of metallic particulates disposed thereon (such as silver, 0025),
at least one electrode (120), the at least one electrode at least partially embedded within the thickness of the substrate and connected to a charge source (150), wherein the at least one electrode is configured to provide a local charge when powered by the charge source, and wherein charging the electrode generates an electro-adhesive state (e.g. see par. 0021).
Regarding claim 15, Hart discloses wherein the hierarchical microstructure (130) further comprises a complex pillar, the complex pillar comprising at least a first microfeature (130a) and a second microfeature (130b), the second microfeature being disposed about the first microfeature (see figure 1).
Regarding claim 16, Hart discloses wherein the first microfeature has a height of 100 microns or less and a diameter of 20 microns or less (see par. 0027-0028).
Regarding claim 17, Hart discloses wherein the second microfeature has a height of 5 microns or less and a diameter of 2 microns or less (0027-0028).
Regarding claim 18, Hart discloses wherein the metallic particulates have a diameter ranging between 0.1 to 1.0 microns (e.g. see par. 0025, 0031).
Allowable Subject Matter
4.	Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY NGUYEN/Primary Examiner, Art Unit 2836